DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the combined references do not teach “a substantially cylindrical volume of linear length between the two electrodes, the substantially cylindrical volume having... a uniform resistivity per unit volume such that as a radius of the substantially cylindrical volume decreases, the resistance of the electrically resistive material increases”. The examiner respectfully submits that Aggelopoulou teaches that the increase of wear (e.g., breakage that result in loss of conductive material) on blade edge region would result in a decrease electrical conductance (or an increase in electrical resistance) for a damaged blade in comparison to a new blade having a specified reference electrical conductance. Thus, a worn blade would have less conductance and more resistance due to the loss of the conductive material, which is indicative of the claimed uniform resistivity per unit volume. With regards to the shape of the electrically resistive material, the examiner respectfully submits that it has been held that insignificant changes to shape which not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (U.S. Pat. No. 10,760,445) (hereafter Warren) in view of Radziszewski et al. (U.S. Pat. No. 7,677,079)(hereafter Radziszewski) and in further view of Aggelopoulou et al. (Pub. No. U.S. 2020/0206963) (hereafter Aggelopoulou).
Regarding claim 1, Warren teaches a device for detecting wear of a wear member, the device comprising: 
an electrically resistive material (i.e., ribbon wire 240 forms a coiled resistive element having a known resistance) (see Fig. 5) having a face for engaging a mechanical contact member (see Fig. 5) and an outer surface separate from the face (see Fig. 5), the electrically resistive material having a resistance that varies (i.e., ribbon wire 240 forms a coiled resistive element having a known resistance) (see Fig. 5); 
at least two electrodes overlying the outer surface of the electrically resistive material (i.e., lead lines 152 and 154) (see Fig. 5); and 
a measurement device measures a change in a characteristic at the measurement node where the change in the characteristic is indicative of a change of resistance of the electrically resistive material caused by the amount of removal of resistive material from the face of the mechanical contact member (i.e., since the ribbon wire 240 has a known resistance, as blade 55 cuts into the wear indicator 220 removing a portion of the ribbon wire 240 then the depth that the blade 55 cute into the wear indicator 200 may be determined by measuring the resistance after the cut and comparing to the original resistance prior to the cut) (see Column 9, lines 48-54), the characteristics being at least one of voltage measurement, current measurement, or resistance measurement; 
wherein the electrically resistive material is a substantially cylindrical volume of linear length between the two electrodes (i.e., the ribbon wire 240 forms a coiled resistive element having a known resistance once wrapped around the post 250. The coiled resistive element forms a substantially cylindrical volume of linear length between the lead lines 152 and 154) (see Fig. 5), 
the substantially cylindrical volume having (i) an elliptical or circular cross-sectional area (see Fig. 5); but does not explicitly teach a resistor; one of the electrodes is connected to the resistor at a measurement node to form a resistive voltage divider; and the substantially cylindrical volume having (ii) a uniform resistivity per unit volume such that as a radius of the substantially cylindrical volume decreases, the resistance of the electrically resistive material increases.  
Regarding the resistor, Radziszewski teaches a resistor (i.e., resistor 34) (see Fig. 2); one of the electrodes is connected to the resistor at a measurement node to form a resistive voltage divider (i.e., coupling a sufficiently large resistor between the contact 32 and ground 36 and coupling the second end 42 to ground 36, the majority of the current flowing along the the first segment 24 will flow via the second conductive element to ground 36) (see Fig. 2). In view of the teaching of Radziszewski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the resistor in order to protect against short-circuit of the voltage source. 
Regarding the uniform resistivity, Warren as modified by Radziszewski as disclosed above does not directly or explicitly teach that as a radius of the substantially cylindrical volume decreases, the resistance of the electrically resistive material increases. However, Aggelopoulou teaches that the substantially cylindrical volume having (ii) a uniform resistivity per unit volume (i.e., a new blade 117 would have a specified reference electrical conductance (or electrical resistance)) (see paragraph section [0037]) such that as a radius of the substantially cylindrical volume decreases, the resistance of the electrically resistive material increases (i.e., the increase of wear (e.g., breakages that result in loss of conductive material) on blade edge region 117a would result in decreased electrical conductance (or an increase in electrical resistance) for blade 117 in comparison to a new blade having a specified reference electrical conductance) (see paragraph section [0037]). In view of the teaching of Aggelopoulou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that a loss in electrical conductive material would result in an increase in electrical resistance.
Regarding claim 2, Warren teaches that the electrodes are embedded in the electrically resistive material (see Fig. 5).   
Regarding claim 3, Warren teaches an analog-to-digital converter coupled to the measurement node (i.e., the processor can by digital signal processor) (see Column 9, lines 32-47); a data storage device for storing reference data comprising reference measurement voltage versus a wear level of the wear member (i.e., the measurement device 300 may include a memory) (see Column 9, lines 32-47); an electronic data processor adapted to determine the wear level or degree of removal of the resistive material from the face of the wear member based on an observed change in the characteristic at the measurement node with respect to an initial voltage or a reference voltage at the measurement node associated with an initial wear member with a new face without any resistive material yet removed (i.e., since the ribbon wire 240 has a known resistance, as blade 55 cuts into the wear indicator 220 removing a portion of the ribbon wire 240 then the depth that the blade 55 cute into the wear indicator 200 may be determined by measuring the resistance after the cut and comparing to the original resistance prior to the cut) (see Column 9, lines 48-54).  
Regarding claim 4,  Warren as modified by Radziszewski and Aggelopoulou as disclosed above does not directly or explicitly teach a user interface. 
Regarding the user interface, Radziszewski teaches a user interface providing a visual indicator, an audible indicator or both to a user that is indicative of the determined wear level of determined degree of removal of resistive material from the face of the wear member, the user interface coupled to the electronic data processor via a communications interface and a data bus (i.e., in order to allow measurement collected from the wear sensor network 140 to be further analyzed, as well as to provide some control over the microcontroller 142, a serial communications interface 152 was provided to an external PC) (see Fig. 8). In view of the teaching of Radziszewski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the user interface in order for a user to communicate with the device. 
Regarding claim 5, Warren teaches that the mechanical contact member having an engaging face that contacts and engages the face of the wear member to remove the electrically resistive material over time from the initial state of wear member to worn states of the wear member (i.e., blade path BP1) (see Fig. 5), wherein a partially worn state of the wear member is associated with an observed characteristic measurement within a first reference measurement range between a first lower limit and a first upper limit (i.e., an amount of material removed from the wear indicator by the blade is determined in response to the change in resistance) (see Fig. 7).  
Regarding claim 6, Warren as modified by Radziszewski and Aggelopoulou as disclosed above does not directly or explicitly teach a recommended replacement state. 
Regarding the state of the wear member, Radziszewski teaches a recommended replacement state of the wear member is associated with the observed characteristic measurement within a second reference measurement range between a second lower limit and a second upper limit, wherein the second reference range is lower than the first reference range (i.e., different levels of wear distances can be determined by conductive loop 20 and a series of wear portions 48. It is obvious that when the wear reaches a certain level, beyond D¬2 for instance, replacement warning would be recommended) (see Fig. 3). In view of the teaching of Radziszewski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have correlated the change in resistance with a certain wear level in order to estimate the remaining life of the device. 
Regarding claim 7, Warren as modified by Radziszewski and Aggelopoulou as disclosed above does not directly or explicitly teach a full worn state. 
Regarding the state of the wear member, Radziszewski teaches a fully worn state of the wear member is associated with an observed voltage measurement within a third reference measurement range between a third lower limit and a third upper limit, wherein the third reference range is lower than the first reference range and the second reference range (i.e., different levels of wear distances can be determined by conductive loop 20 and a series of wear portions 48. It is obvious that when the wear reaches a certain level, beyond D¬3 for instance, complete replacement would be recommended) (see Fig. 3). In view of the teaching of Radziszewski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have correlated the change in resistance with a certain wear level in order to estimate the remaining life of the device. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (U.S. Pat. No. 10,760,445) (hereafter Warren) in view of Radziszewski et al. (U.S. Pat. No. 7,677,079)(hereafter Radziszewski) and in further view of Aggelopoulou et al. (Pub. No. U.S. 2020/0206963) (hereafter Aggelopoulou) and Sabol et al. (U.S. Pat. No. 7,270,890) (hereafter Sabol)
Regarding claim 18, Warren as modified by Radziszewski and Aggelopoulou as disclosed above does not directly or explicitly teach that the measurement device measure the change in the characteristics at multiple times. 
Regarding the measurement frequency, Sabol teaches that the measurement device (i.e., measurement device 32) (see Fig. 6A) measures the change in the characteristics at the measurement node at multiple times to generate a time series of observed characteristics and characterizes the wear of the wear member (i.e., the system can examine the change in total resistance or amperage and it may also be possible to determine the rate of wear by monitoring the changes in resistance) (see Column 9, lines 31-57). In view of the teaching of Sabol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have monitored the resistance change over time in order to determine the rate of wear of the member.
 Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a device for detecting ear of a wear member comprising a dielectric body in which sections of the electrically resistive material are embedded to provide an anisotropic resistance profile of the wear member. 
The best prior arts of record: Warren et al. (U.S. Pat. No. 10,760,445) teaches a ribbon wire forming a coiled resistive element, lead lines, wherein as blade cuts into the wear indicator removing a portion of the ribbon wire then the depth that the blade cut into the ware indicator may be determined by measuring the resistance after the cut and comparing to the original resistance prior to the cut; but does not teach the resistor, a resistive voltage divider, a dielectric body in which sections of the electrically resistive material are embedded to provide an anisotropic resistance profile of the wear member. Radziszewski et al. (U.S. Pat. No. 7,677,079) teaches coupling a large resistor between a contact and ground and coupling the second end to ground; but does not teach a dielectric body in which sections of the electrically resistive material are embedded to provide an anisotropic resistance profile of the wear member. Aggelopoulou et al. (US 2020/0206963) teaches that the increase of wear (e.g., breakage that result in loss of conductive material) on blade edge region would result in a decrease electrical conductance (or an increase in electrical resistance) for a damaged blade in comparison to a new blade having a specified reference electrical conductance; but does not teach the resistor, a resistive voltage divider, a dielectric body in which sections of the electrically resistive material are embedded to provide an anisotropic resistance profile of the wear member.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claim 21, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855